[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              January 31, 2006
                               No. 05-13609
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 02-02662-CV-5-MEF

DEIRDRA J. BROWN,


                                                               Plaintiff-Appellant,

                                     versus

U.S. DEPARTMENT OF JUSTICE,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________

                              (January 31, 2006)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Deirdra Brown, proceeding pro se, appeals the district court’s order
dismissing her complaint against the Department of Justice (“DOJ”) seeking the

release of information and damages under the Freedom of Information Act

(“FOIA”) and the Privacy Act (“PA”), 5 U.S.C. §§ 552 and 552A.

       I. Background

       Brown, a former assistant U.S. Attorney in Alabama, filed a pro se

complaint against the DOJ seeking release of information under the FOIA and the

PA pertaining to her allegations of racial discrimination and harassment while she

was employed in the U.S. Attorney’s Office in the Northern District of Alabama

and the presence of false information in her personnel file. She asserted that the

false information in her record “threatens to destroy [her] career.”

       According to the record, Brown requested that the agency provide her with

copies of, inter alia,

       1. Any letters, memoranda, documents, e-mails or other notations
       placed in my file by Huntsville Branch Office Supervisor Will
       Chambers, Personnel Administrator China Davidson, Former
       Criminal Division Chief Joe Mclean, and current United States
       Attorney Alice Martin accusing Deirdra J. Brown of unprofessional
       conduct or misconduct of any kind.
       2. Any letters, memoranda, documents, e-mails or other notations
       submitted by former HBO Supervisor Victor Conrad, Sandra Coker,
       and any other employee of the Huntsville Branch Office, concerning
       the existence of a racially hostile environment directed at Deirdra J.
       Brown by persons at the United States Attorney’s Office for the
       Northern District of Alabama between the dates March 15, 1998 and
       the date of this letter.
       3. Any letters, memoranda, documents, e-mails or other notations

                                           2
       concerning plans to terminate Deirdra J. Brown written by any
       member of the current and/or former supervisory staff of the United
       States Attorney’s Office for the Northern District of Alabama at any
       time between March 15, 1998 and the date of this letter. . . .
       6. Any letters, memoranda, documents, e-mails or other notations
       submitted by members of Federal Law Enforcement community in the
       Northern District of Alabama, to personnel of the United States
       Attorney’s Office containing accusations of misconduct of any kind
       against Deirdra J. Brown.

Brown did not include her birth date or social security number on this request, nor

did she sign it under penalty of perjury or in the presence of a notary. She later

submitted a second request for information. Again, Brown did not include her

birth date or social security number on this request, nor did she sign it under

penalty of perjury or in the presence of a notary.

       When the agency was not immediately forthcoming with the documents,

Brown sent multiple follow-up requests. Eventually, Brown sent a third request,

which listed her birth date and social security number. Approximately five months

after the initial request, the agency began releasing documents.1 The agency

denied Brown’s request to correct allegedly false information in her file. Brown

appealed the decision; the appeal was pending at the time she filed the complaint.



       1
          Other documents were withheld under FOIA and PA exemptions. Prior to the district
court’s decision, the DOJ submitted a Vaughn Index detailing the documents withheld under FOIA
exemptions. In a subsequent brief before the court, Brown referenced the Vaughn Index, but did
not challenge any of the exemptions or request that the court conduct a review of the documents
withheld.

                                              3
      The DOJ moved to dismiss the complaint, or alternatively for summary

judgment, asserting that the issue was moot because the agency had released the

information. The DOJ further asserted that the claim seeking to correct allegedly

false information was not ripe because Brown had not exhausted her administrative

remedies, as she had not appealed the agency’s refusal to correct the information.

      Brown responded to the motion, asserting that the DOJ intentionally

withheld the documents, acted arbitrarily and capriciously, and did not comply

with the requests within the time frame set out in the regulations. After ordering

the parties to address the exhaustion issue, the district court granted the motion to

dismiss. First, the court found that the FOIA claims were unexhausted because

Brown’s request failed to reasonably describe the documents sought, as it was too

broad and did not provide sufficient detail. Second, the court determined that the

PA request did not meet the stringent filing requirements of 28 C.F.R. § 16.41

because Brown had not submitted proper identification information. Finally, the

court determined that damages under the PA were not appropriate because

Brown’s claim of possible adverse consequences was too speculative. Brown now

appeals, raising the following issues: the district court erred by (a) dismissing her

FOIA complaint, (b) dismissing her PA complaint; and (c) denying her request for

damages.



                                           4
      II. The Appeal

      A district court’s dismissal for failure to state a claim under Fed. R. Civ. P.

12(b)(6) is reviewed de novo, accepting all of the plaintiff’s allegations as true.

Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). A district court’s

determinations under the FOIA are reviewed for clear error. Miscavige v. I.R.S., 2

F.3d 366, 367 (11th Cir. 1993). “Because the question of mootness is jurisdictional

in nature, it may be raised by the court sua sponte, regardless of whether the

district court considered it or if the parties briefed the issue.” National Adver. Co.

v. City of Miami, 402 F.3d 1329, 1332 (11th Cir.), petition for cert. filed, (Oct. 14,

2005) (No. 05-492).

      A. FOIA

      Under the FOIA, “each agency, upon any request for records which

(i) reasonably describes such records and (ii) is made in accordance with published

rules stating the time, place, fees (if any), and procedures to be followed, shall

make the records promptly available to any person.” 5 U.S.C. § 552(a)(3)(A). A

district court has jurisdiction over a complaint brought under the FOIA “to enjoin

the agency from withholding agency records and to order the production of any

agency records improperly withheld from the complainant.” 5 U.S.C.


                                           5
§ 552(a)(4)(B). Jurisdiction under this statute is based upon the plaintiff’s showing

that an agency has improperly withheld agency records. Kissinger v. Reporters

Comm. For Freedom of the Press, 445 U.S. 136, 150, 100 S.Ct. 960, 968, 63

L.Ed.2d 267 (1980).

       Here, although the district court erroneously found that the request failed to

adequately identify the records sought, as Brown has received the documents, the

issue has become moot and Brown is not entitled to injunctive relief under the

FOIA. Lovell v. Alderete, 630 F.2d 428, 430-31 (5th Cir. 1980)2 (holding issue

was moot when plaintiff received documents sought even though the agency

provided them in an untimely fashion). Accordingly, we affirm the dismissal on

this ground.3

       B. Privacy Act

       The Privacy Act “governs the government’s collection and dissemination of

information and maintenance of its records [and] generally allows individuals to

gain access to government records on them and to request correction of inaccurate

records.” Perry v. Bureau of Prisons, 371 F.3d 1304, 1304-05 (11th Cir. 2004)



       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this court
held that all decisions handed down by the old Fifth Circuit before the close of business on
September 30, 1981, are binding precedent in the Eleventh Circuit.
       3
           This court may affirm on any adequate grounds even if those grounds differ from the
district court’s. Parks v. City of Warner Robins, 43 F.3d 609, 613 (11th Cir. 1995).

                                                6
(citing Gowan v. U.S. Dep’t of the Air Force, 148 F.3d 1182, 1187 (10th Cir.

1998)). The Privacy Act provides for causes of action for, inter alia, an agency’s

denial of access to records, an agency’s failure to maintain its records with

accuracy, relevance, timeliness, and completeness to assure fairness in

determinations, and an agency’s failure to comply with any other Privacy Act

provision which causes an “adverse effect on an individual.” Gowan, 148 F.3d at

1187. The Act vests the district court with jurisdiction to consider civil actions

brought against agencies alleged to have violated its provisions. 5 U.S.C.

§ 522a(g)(1)(C).

       To the extent that Brown challenges the denial of access to records under

the PA, that claim is moot, as the agency released the documents. Thus, the only

remaining issue under the PA is whether the agency failed to correct information as

requested. To state a claim, Brown must allege “1) that the government failed to

fulfill its record keeping obligation, 2) which failure proximately caused the

adverse determination, 3) that the agency failed intentionally or willfully to

maintain the records, and 4) that [she] suffered actual damages.” Perry, 371 F.3d

at 1304-05.

      The district court determined that Brown had not sufficiently identified

herself or the records sought as required under the PA. Under 28 C.F.R. § 16.41,



                                           7
an individual seeking records must “verify [her] identity . . . [by stating] full name,

current address, and date and place of birth.” The request must be signed and

notarized or otherwise submitted under penalty of perjury. Id. § 16.41(d).

       Here, Brown failed to verify her identity; she did not submit her request with

a notarized signature or indicate that she signed the request under penalty of

perjury. Moreover, her request did not include all the other identifying information

required under the regulations. Therefore, the district court correctly determined

that Brown had not properly filed her PA request, and dismissal was proper. Even

if Brown’s request was properly filed, Brown failed to allege all the elements of a

PA claim in her complaint, as it is devoid of any allegations of adverse

consequences or actual damages Brown suffered as a result of the violation.

Therefore, dismissal was proper on this alternate ground.

       C. Damages4

       Finally, the district court properly denied Brown’s request for damages. In

order to obtain fees and costs under FOIA, the moving party must have

substantially prevailed. 5 U.S.C. § 552(a)(4)(E). Because Brown has not prevailed



       4
           Brown concedes that as a pro se litigant, she would not be entitled to attorney’s fees.
Therefore, she has abandoned this issue. Nevertheless, a pro se litigant, even if she is a lawyer, is
not entitled to attorney’s fees under the FOIA. Ray v. U.S. Dep’t. of Justice, 87 F.3d 1250 (11th Cir.
1996).


                                                  8
in her claims, she is not entitled to fees and costs under the FOIA. Lovell, 630

F.2d at 432.

      In contrast, the PA provides for “actual damages sustained by the individual

as a result of the refusal or failure” to provide documents. 5 U.S.C.

§ 552a(g)(4)(a). The plaintiff must prove some measure of actual damages to

recover under the Privacy Act. Kehoe v. Fid. Fed. Bank & Trust, 421 F.3d 1209,

1214 (11th Cir. 2005). Here, Brown has not shown that she suffered actual

damages and her claims that she experienced adverse consequences are

speculative.

      III. Conclusion

      For the foregoing reasons, we AFFIRM the district court.




                                          9